DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 10 does not further limit the claimed press fabric, because it merely recites a product made using the fabric.
Claim 11 does not further limit the claimed press fabric, because it merely recites types of products made using the fabric.
Claim 12 does not further limit the claimed press fabric, because it only recites the effect that the fabric has on a cellulose product made using the fabric.
Applicant may cancel the claims, amend the claims, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trokhan (US 4,528,239). 
Claim 1: Trokhan discloses a "deflection member" for imparting a texture to cellulose products such as paper towels, facial tissues, and sanitary tissues (see BACKGROUND section).  In the papermaking machine of Figure 1, the deflection member (19) is used as a press fabric, see column 6, lines 9-19, and column 15, lines 51-57. The deflection member comprises a macroscopically monoplanar patterned continuous network surface (23) and deflection conduits (22), see column 6, line 67 to column 7, line 11, and see Figures 2 and 4.  The network surface constitutes a sheet-contact side of the deflection member, and the deflection conduits therein constitute macro-voids as a topographical feature of the sheet-contact side that is complementary to a desired texture of the cellulose product.  
Claim 2: The macro-voids (22) of Trokhan have a surface opening area sufficient to enable entry of fibers of the cellulose product.  
Claim 3: Values for the macro-void surface opening area can be obtained from Figure 10 with respect to the dimension "e" of the hexagon.  In the example disclosed in column 8, lines 10-34, e = 1.27 mm (col. 8, line 29).  A hexagon having this dimension has an area of 1.39 mm2, see the attached snapshot from the hexagon calculator, https://hexagoncalculator.apphb.com/.  This area falls within the claimed range of 0.45 to 20 mm2.
Claim 5: The network surface of the deflection member has a thickness of from about 0.10 to about 2.54 mm.  See column 12, lines 5-10.  The thickness is equivalently the depth of the macro-voids (the deflection conduits).   This range of thickness encompasses the claimed range of depth of from about 0.3 to 1.5 mm.  
Claim 4: The macro-void void volume is equivalently the aforementioned surface opening area of the macro-voids (of claim 3) times the depth of the macro-voids (of claim 5).  For a macro-void having an opening area of 1.39 mm2 and a depth of 0.10 mm, the void volume = 1.39 x 0.10 = 0.139 mm3 , which falls within the range of 0.04 to 2.5 mm3.
Claim 9: The deflection member further comprises a woven reinforcing element (43) which constitutes a machine side of the deflection member, see column 9, lines 5-14.  The woven reinforcing element has no deflection conduits, but rather only interstices between reinforcing strands (41, 42), see column 7, lines 23-33. Therefore, the machine side of the deflection member has no voids.  
Claim 13: The paper machine of Figure 1 accomplishes the claimed method of imparting texture to a cellulose product using the aforementioned deflection member (19).

2.	Claims 1, 2, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mourad (US 8,454,800).
Claim 1:  Mourad discloses a nonwoven fabric for producing cellulosic tissue and towel products, the fabric including a plurality of through voids for imparting a texture to the products (Title, Abstract, Background).  In the papermaking machine of Figure 1, the nonwoven fabric can be used as fabric 18, fabric 22, fabric 24, or fabric 48.  See column 6, lines 13-38.  In the instance that it is used as fabric 48, the nonwoven fabric is used as a press fabric. The nonwoven fabric comprises through voids (102) running from its top surface (106) to its bottom surface (114), see column 6, lines 39-65, and see Figures 1A and 1B.  The top surface constitutes a sheet-contact side of the nonwoven fabric, and the through voids therein constitute macro-voids as a topographical feature of the sheet-contact side that is complementary to a desired texture of the cellulose product.  
Claim 2: The macro-voids (102) of Mourad have a surface opening area sufficient to enable entry of fibers of the cellulose product.  
Claim 6:  The bottom surface (114) constitutes a machine side that has voids.  
Claim 7:  The voids in Figure 1B corresponding to the machine-side voids have a smaller diameter than that of the macro-voids in Figure 1A corresponding to the sheet-contact side. Therefore, the volume of the voids is less than the void volume of the macro- voids.  
Claim 8:  In the embodiment of Figure 2B, the machine-side voids have a void volume greater than the void volume of the sheet-contact side macro-voids.  
Claim 13: The paper machine of Figure 4 accomplishes the claimed method of imparting texture to a cellulose product using the aforementioned nonwoven fabric (48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748